Title: 24th.
From: Adams, John Quincy
To: 


       At about 10 this morning I set off for Hingham. Mr. Thaxter and Miss Duncan, went somewhat earlier. I got there between 11 and 12, and went immediately to the meeting house: it was very much crowded, and I found great difficulty to get in, I finally obtained however a very good place. They began by singing a good anthem extremely well. The first prayer was made by Mr. . Mr. Hilliard then preach’d a sermon from II Corinthians, I, 24. Not that we have dominion over your faith but are helpers of your joy. He delivered his Sentiments very freely though many of them were in oppositions, to the prevailing customs. It was the best sermon I ever heard him preach, and upon this occasion it was natural that he should exert himself. Mr.  gave the charge; Dr. Hitchcock made the ordaining prayer, Mr. Shute gave the right hand of fellowship, and Mr. Haven made the last prayer. The ceremonies were then concluded by another anthem as well perform’d as the first. From thence the company retired, I went to pay my compliments to Mr. Ware, my old chum; and to tell him how happy I am to see him so well settled already. I intended to dine there but was called away with Mr. Gannett by Mr. Caleb Thaxter, where we went and dined. There were between thirty and forty persons at table, but chiefly young gentlemen. After dinner we had two or three songs and then walk’d. We went to Coll. Rice’s, where we found a similar company, smoking and singing.
       We rambled about till almost seven o’clock; and I then went to Mrs. Derby’s Hall, where, it was said there was to be a dance. We found here a scene of confusion similar to that which we had last spring at Sandwich: however by a manoeuvre, which pack’d off about one half of the company, our numbers were so much reduced, that we were able to maintain a degree of order and regularity. I was so lucky as to draw Miss S. Smith of Sandwich for a partner, and danced with her, a great part of the evening. It was between two and three in the morning before we broke up. I then went to Coll. Thaxter’s, supp’d and, at about half after 3, went to bed with Charles.
      